Citation Nr: 1204948	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-06 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected shoulder disabilities.  

2.  Entitlement to service connection for a left elbow disorder, to include as secondary to service-connected shoulder disabilities.  

3.  Entitlement to service connection for a cervical spine disorder, to include displacement of a cervical intervertebral disc without myelopathy, on a direct basis or as secondary to service-connected lumbar spine disability.  

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to the service-connected shoulder disabilities.  

5.  Entitlement to service connection for allergies.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for sleep apnea.  

9.  Entitlement to a compensable evaluation for a macular lesion of the right eye.  

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In connection with his appeal, the Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in Washington, D.C., via videoconference in August 2011.  A transcript of the hearing has been associated with the claims file.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional VA and private treatment records. 

In September 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal as well as a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011). 

The Veteran testified that he has essentially been unemployed since 2007 due to service-connected disabilities, to include his right eye disability.  Transcript at 20-22 (2011).  Under such circumstances, the appeal for entitlement to a compensable rating for the Veteran's service-connected right eye disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, Board has jurisdiction to consider that claim and the issue has been added to the title page.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2011); 38 C.F.R. § 20.101 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further development is warranted for the matters listed on the title page above.

As an initial matter, the Veteran has asserted that he suffers from the claimed    bilateral elbow, cervical spine, and bilateral carpal tunnel syndrome disorders as a result of an in-service fall injury and/or as secondary to his service-connected bilateral shoulder and lumbar spine disabilities. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  For certain chronic disorders, to include arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b) (2011).

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In regards to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, a March 2011 VA treatment record detailed that "as per emg, not sure if residual CTS or worsening."  The prior October 2008 VA examination report noted the Veteran had undergone carpal tunnel release surgical procedures.  While the examiner opined that it was not at least as likely as not that carpal tunnel syndrome was related to the Veteran's service-connected shoulder disabilities, opinions as to whether the claimed bilateral carpel tunnel syndrome disorder was incurred as a result of events during service and whether the claimed bilateral carpel tunnel syndrome disorder was aggravated by the service-connected shoulder disabilities were not provided.  

As such, the Board finds that the October 2008 VA examination report and opinion to be inadequate for a determination in regard to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to the service-connected shoulder disabilities.  In light of the cumulative record discussed above, the AMC/RO should arrange for the Veteran to undergo an additional examination to clarify the nature and etiology of his claimed bilateral carpal syndrome on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, in regards to the issues of entitlement to service connection for bilateral elbow and cervical spine disorders, service treatment records reflected complaints in regard to the cervical spine and arms, to include an April 1986 assessment of cervical strain with pain radiating into the arm; complaints of right arm pain noted in August 1989; and complaints in a November 1993 record of tingling into the fingers and difficulty moving the arm in association with shoulder symptoms.  Further, the Veteran has asserted entitlement to service connection for these disorders on a direct or secondary basis, and post-service VA treatment records reflected diagnoses of bilateral epicondylitis (March 2008 and May 2008) and degenerative disc disease of the cervical spine (September 2008).  

As such, the Board finds it necessary to afford the Veteran a VA medical examination(s) to determine whether the claimed bilateral elbow and/or cervical spine disorders were shown during service or within the initial post year after separation, were etiologically related to any in-service disease or injury, or were otherwise related to service (to include whether any of the claimed disorders were caused or aggravated by any service-connected disability).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that while an August 2010 VA treatment record reflects an impression of fibromyalgia involving the neck and arms, service connection for fibromyalgia was denied in a July 2011 rating decision.  That same month, however, the Veteran filed a notice of disagreement in regard to the July 2011 rating decision, to include not only as to the denial of entitlement to service connection for fibromyalgia, but also as to the denial of service connection for depression and for sleep apnea.  The AOJ has not issued a statement of the case which addresses the Veteran's valid and timely notice of disagreement as to matters of entitlement to service connection for fibromyalgia, depression, and sleep apnea.  The Court has directed that where a veteran has submitted a timely notice of disagreement with an adverse decision and the AOJ has not subsequently issued a statement of the case addressing the issue, the Board should remand the issue to the AOJ for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thereafter, the Veteran must submit a timely substantive appeal in order for the issues to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

In addition, the Veteran testified that his service-connected right eye disability has become worse since he was last examined and that he has to use eye medication.  Both he and his spouse testified that he has decreased visual acuity, especially at night.  Transcript at 27-28 (2011).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA eye examination at an appropriate VA medical facility to determine the severity of his service-connected right eye macular lesion residuals.  

The Veteran further testified that he is unable to work due to service-connected disabilities, to include as a result of the side effects of prescribed medications.  Id. at 29.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU is part of an increased rating claim when such claim is raised by the record.  Therefore, the Board finds that consideration of a TDIU is warranted.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Board acknowledges that the Veteran is currently service-connected for bilateral shoulder, lumbar spine, skin, and right eye disorders with a combined 50 percent rating.  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  

The Board further notes that in December 2010, the Veteran perfected an appeal of a March 2010 rating decision which denied service connection for allergies, and the VA Form 9 filed in that regard reflects the Veteran's request for a Board hearing via videoconference in regard to that issue.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Consequently, the Board must remand the issue of entitlement to service connection for allergies to afford the Veteran the requested hearing.  Since such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process. 

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee; however, as the claims file only includes outpatient and inpatient treatment records from that provider dated up to August 2011, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.
During his hearing, the Veteran indicated that he received treatment for his claimed disabilities from Baptist East Hospital.  On remand, the RO/AMC should also assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected right eye disability as well as his claimed bilateral elbow, cervical spine, and carpal tunnel disorders.  Of particular interest are all pertinent private treatment records from Baptist East Hospital.  The AMC should also obtain VA clinical records pertaining to the Veteran from the Memphis VAMC for the period from August 2011 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a Board videoconference hearing for the issue of entitlement to service connection for allergies at the earliest available opportunity pursuant to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 (2011).  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

3.  Issue the Veteran and his representative a statement of the case (SOC) in regard to the issues of entitlement to service connection for fibromyalgia, depression, and sleep apnea.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to these issues for the issues to be before the Board on appeal.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA joints examination to determine the nature and etiology of the claimed bilateral carpal tunnel syndrome, right elbow, left elbow, and cervical spine disorders.  The claims file should be made available for review and the examiner's attention directed to this remand.  All necessary tests should be accomplished.  

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed carpal tunnel syndrome, right elbow, left elbow, and/or cervical spine disorder had its onset during any period of active service or is otherwise etiologically related to the Veteran's periods of active service, to include an in-service fall injury. 

The examiner should also provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed carpal tunnel syndrome, right elbow, left elbow, and/or cervical spine disorder was caused or aggravated by his service-connected bilateral shoulder and/or lumbar spine disabilities.  If the examiner determines that there has been aggravation as a result of the service-connected bilateral shoulder and/or lumbar spine disabilities, the examiner should report the baseline level of severity of each claimed disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  In doing so, the examiner should acknowledge and discuss the findings contained in the service treatment records as well as post-service VA treatment notes of record, the October 2008 VA joints examination report findings, and the Veteran's statements as to nexus and continuity of symptomatology.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  After completion of the above, schedule the Veteran for VA eye examination to determine the degree of impairment due to his service-connected macular lesion of the right eye.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

6.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should also specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability and the relevance of any non-service connected disabilities.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the November 2010 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


